Citation Nr: 1513157	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to September 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain additional documents relevant to the present appeal, including VA treatment records considered by the RO in Virtual VA.

The Veteran appears to have raised a motion for clear and unmistakable error in an October 2012 rating decision as to the effective date assigned for the grant of a total (100 percent) evaluation for his service-connected depression associated with the lumbar spine disability, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2014 written submission in VBMS.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the lumbar spine claim, remand is required because there may be outstanding and relevant VA treatment records and Social Security Administration (SSA) records not associated with the claims file.  Specifically, the VA treatment records in the paper claims file are current through May 2010 in relation to the claim on appeal.  On review, it is unclear if the VA treatment records in Virtual VA (obtained for a separate decision and current through August 2012) are complete as to this claim.  In addition, the July 2013 VA examiner noted review of the Veteran's VA treatment records.  Based on the foregoing, and considering the Veteran's reports of increased symptomatology, the Board finds that updated treatment records should be obtained.

The record also reflects that the Veteran may be in receipt of SSA Supplemental Security Income (SSI) benefits, and any related records should be obtained.  See September 2011 VA treatment record (noting that Veteran's focus was on increasing income, including through SSI benefits).

Regarding the TDIU claim, remand is required for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  VA Fast Letter 13-13 provides that if a veteran has filed a notice of disagreement regarding an increased evaluation for a service-connected disability, and when the appeal is pending, the veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal.  VA should send the veteran a statement of the case or supplemental statement of the case for the TDIU issue.

In this case, the Veteran filed a July 2010 notice of disagreement initiating the current appeal for the denial of an increased evaluation for the service-connected lumbar spine disability in the June 2010 rating decision.  In a separate submission filed at that time, the Veteran claimed TDIU due in part to his lumbar spine disability.  The RO denied the TDIU claim in an October 2012 rating decision; however, a statement of the case has not been issued on this issue, and remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to a TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, including from the Northern California Health Care System dated from May 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Obtain a copy of any decision to grant or deny SSA (including SSI) disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include scheduling the Veteran for an updated VA examination, as appropriate.

6.  The claim must then be readjudicated, including all evidence received since the February 2013 statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






